Exhibit 10.1

 

CHANGE OF CONTROL EXECUTIVE SEVERANCE AGREEMENT

 

This Change of Control Executive Severance Agreement is entered into effect this
January 1, 2016 (the “Effective Date”) by and between SM Energy Company, a
Delaware corporation (the “Company”), and the below named employee of the
Company (the “Executive”).

 

RECITALS

 

A.                                    The Board of Directors of the Company (the
“Board”) has determined that it is in the best interests of the Company to
ensure that the Company will have the continued dedication of the Executive
notwithstanding the possibility of a Change of Control (as defined in Section 1)
of the Company and to provide the Executive with customary compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other companies, and therefore the Board has
previously adopted a Change of Control Executive Severance Policy applicable to
the Executive.

 

B.                                    This Agreement reflects the terms and
conditions of the Change of Control Executive Severance Policy.

 

C.                                    The Company desires to continue the
employment of the Executive and the Executive desires to continue his employment
with the Company, all upon and subject to the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the Executive’s continued employment with
the Company and the mutual agreements set forth herein, the parties agree as
follows:

 

AGREEMENT

 

Section 1.                                           Certain Definitions.  The
following terms shall for purposes of this Agreement have the following
respective definitions:

 

(a)                                 “Accrued Compensation” shall mean all
compensation amounts earned or accrued by the Executive through the Termination
Date (as defined below) but not paid to the Executive as of the Termination
Date, including (i) Base Salary (as defined below), (ii) PTO pay (to the extent
provided by Company policy, plan, program or practice or applicable law),
(iii) bonuses and incentive compensation, and (iv) reimbursement for reasonable
and necessary business expenses incurred by the Executive on behalf of the
Company during the period ending on the Termination Date.  For the avoidance of
doubt, if the Termination Date occurs prior to the payment of an award pursuant
to the Company’s Short Term Incentive Plan but after the completion of the
calendar year related to such award, then the amount of such award shall be
included as Accrued Compensation.

 

(b)                                 “Base Salary” shall mean the greater of
(i) the Executive’s annual base salary at the rate in effect on the Termination
Date or (ii) the Executive’s annual base salary at the rate in

 

--------------------------------------------------------------------------------


 

effect immediately prior to a Change of Control, and shall include all amounts
of his base salary that are deferred under the qualified and nonqualified
employee benefits plans, policies, programs or practices of the Company or any
other compensation agreement or arrangement.

 

(c)                                  “Cause” shall mean for purposes of
termination of employment (i) the conviction of the Executive of a felony
involving moral turpitude or (ii) a resolution adopted in good faith by
two-thirds of the members of the Board that the Executive (A) intentionally and
continually failed to substantially perform his reasonably assigned duties with
the Company (other than a failure resulting from the Executive’s incapacity due
to physical or mental illness or from the assignment to the Executive of duties
that would constitute Good Reason (as defined below)), which failure continued
for a period of at least 30 days after a written notice of demand for
substantial performance has been delivered by the Company to the Executive,
which notice specifies the manner in which the Executive failed to substantially
perform, or (B) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, however, that no termination of
the Executive’s employment shall be for Cause until written notice has been
delivered to the Executive which sets forth the conduct under this
Section 1(c) of which the Executive is allegedly guilty and specifying the
particulars thereof in detail.  Neither an act nor a failure to act on the
Executive’s part shall be considered “intentional” unless the Executive has
acted or failed to act with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in the best interests
of the Company.  Notwithstanding anything to the contrary contained in this
Agreement, no failure to perform by the Executive after a Notice of Termination
(as defined below) is given by the Executive to the Company shall constitute
Cause for purposes of this Agreement.

 

(d)                                 “Change of Control” shall mean any of the
following events:

 

(i)                                     (A)                               The
acquisition by any individual or entity (a “Person”) or group of Persons of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of more than 50% of either (1) the then value
of the outstanding shares of common stock of the Company, or (2) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors.

 

(B)                               For purposes of paragraph (A), Persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering.  However, Persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.  If a Person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.  For
purposes of determining stock ownership, see (d)(iv), below.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  A majority of members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or

 

(iii)                               (A)                               Any one
Person, or more than one Person acting as a group (as determined in
(d)(iii)(C) below), acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person or Persons) assets
from the Company that have a total gross fair market value equal to or more than
50 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

(B)                               A transfer of assets by the Company is not
treated as a change in the ownership of such assets if the assets are
transferred to —

 

(1)                                 A shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its stock;

 

(2)                                 An entity, 50 percent or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;

 

(3)                                 A Person, or more than one Person acting as
a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of the Company; or

 

(4)                                 An entity, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in (d)(iii)(B)(3).

 

For purposes of this paragraph (d)(iii)(B) and except as otherwise provided, a
Person’s status is determined immediately after the transfer of the assets.  For
example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction, is not treated as a change in the ownership of
the assets of the Company.

 

(C)                               Persons will not be considered to be acting as
a group for purposes of this paragraph (d)(iii) solely because they purchase
assets of the Company at the same time, or as a result of the same public
offering.  However, Persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of assets, or similar business transaction with the Company.

 

3

--------------------------------------------------------------------------------


 

If a Person, including an entity shareholder, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

(D)                               For purposes of determining stock ownership,
see (d)(iv) below.

 

(iv)                              For purposes of determining whether there has
been a Change of Control, Code Section 318(a) applies to determine stock
ownership.  Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested
option).  For purposes of the preceding sentence, however, if a vested option is
exercisable for stock that is not substantially vested (as defined by
§§1.83-3(b) and (j) of the income tax regulations promulgated by the Internal
Revenue Service), the stock underlying the option is not treated as owned by the
individual who holds the option.

 

(e)                                  “Change of Control Date” shall mean the
first date during the term of this agreement (as specified in Section 2) on
which a Change of Control occurs.  Notwithstanding anything to the contrary
contained in this Agreement, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control
or (ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the “Change of Control Date”
shall mean the date immediately prior to the date of such termination of
employment.

 

(f)                                   “Change of Control Period” shall mean the
period commencing on the Change of Control Date and ending on the date two and
one-half years after the Change of Control Date.

 

(g)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(h)                                 “Disability” shall mean a physical or mental
infirmity which impairs the Executive’s ability to substantially perform his
employment duties with the Company on a full-time basis for a period of 120
consecutive business days, and the Executive has not returned to full-time
performance of his employment duties within 30 days after notice by the Company
of its intention to terminate employment of the Executive as a result thereof.

 

(i)                                     “Good Reason” shall mean the occurrence
after a Change of Control of any of the following events or conditions:

 

(i)                                     a change in the Executive’s status,
authority, position, offices, titles, duties or responsibilities (including
reporting responsibilities) with the Company which in the Executive’s reasonable
judgment represents a diminution or adverse change in, or are

 

4

--------------------------------------------------------------------------------


 

inconsistent with, such status, authority, position, offices, titles, duties or
responsibilities in effect at any time within the 90 days preceding the Change
of Control Date or at any time thereafter, excluding for this purpose (A) an
isolated, unsubstantial and inadvertent action by the Company not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive and (B) any removal or failure to reappoint or
reelect the Executive to any such position or offices in connection with the
termination of his employment for death, Disability or Cause;

 

(ii)                                  any reduction in the Executive’s salary or
any failure to pay the Executive any compensation or benefits to which he is
entitled within ten business days after notice thereof;

 

(iii)                               the failure by the Company to provide the
Executive with compensation and benefits, in the aggregate, at least equal (in
terms of benefit levels and/or incentive or reward opportunities) to those
provided for under each compensation and employee benefit policy, plan, program
and practice in which the Executive was participating at any time within 90 days
preceding the Change of Control Date or at any time thereafter;

 

(iv)                              the Company’s requiring the Executive to be
based at any place outside a 25-mile radius from his current location of
employment, except for reasonably required travel for the Company’s business
which is not materially greater than such travel requirements prior to the
Change of Control;

 

(v)                                 any material breach by the Company of any
provision of this Agreement;

 

(vi)                              any purported termination by the Company of
the Executive’s employment other than as expressly permitted by this Agreement;
or

 

(vii)                           the failure by the Company to obtain an
agreement reasonably satisfactory to the Executive from any successor to the
Company to assume and agree to perform this Agreement as contemplated by
Section 7(b).

 

Any event or condition described in clauses (i) through (vii) above which occurs
prior to a Change of Control but which the Executive reasonably demonstrates
(A) resulted from the request of a third party who has taken steps reasonably
calculated to effect a Change of Control which actually occurs or (B) otherwise
arose in connection with or anticipation of a Change of Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement
notwithstanding the fact that it occurred prior to the Change of Control.  The
Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to a Disability.

 

(j)                                    “Notice of Termination” shall mean a
written notice of termination of the Executive’s employment which (i) indicates
the specific termination provision in this Agreement relied upon for such
termination, (ii) to the extent applicable sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for such termination under
the provision so indicated and (iii) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date under such
notice.

 

5

--------------------------------------------------------------------------------


 

(k)                                 “Target Percentage” shall mean the greater
of (i) the Executive’s Short Term Incentive Plan target percentage in effect on
the Termination Date or (ii) the Executive’s Short Term Incentive Plan target
percentage in effect immediately prior to a Change of Control.

 

(l)                                     “Termination Date” shall mean (i) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
of receipt of the Notice of Termination or any later date of employment
termination as specified therein, (ii) if the Executive’s employment is
terminated by reason of death, the Termination Date shall be the date of death
and (iii) in all other cases, the date of employment termination specified in
the Notice of Termination; provided, however, that if the Executive’s employment
is terminated by the Company for Cause or due to a Disability, the date
specified in the Notice of Termination shall be at least 30 days from the date
the Notice of Termination is given to the Executive, provided that in the case
of Disability the Executive shall not have returned to the full-time performance
of his duties during such 30-day period.

 

Section 2.                                           Term of Agreement.  This
Agreement shall commence as of the Effective Date and shall continue in effect
until December 31, 2016; provided, however, that on December 31, 2016 and on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), the term of the
Agreement shall be automatically extended so as to terminate one year from such
Renewal Date, unless at least 60 days prior to the Renewal Date the Company has
given written notice to the Executive that the term of the Agreement shall not
be so extended, and provided further that notwithstanding any such notice by the
Company not to extend, the term of the Agreement shall not expire after the
occurrence of a Change of Control until the expiration of the Change of Control
Period, as long as the term of the Agreement had not expired prior to the
occurrence of the Change of Control.

 

Section 3.                                           Payments and Benefits Upon
Termination of Employment During Change of Control Period.  If during the term
of this Agreement the Executive shall cease to be employed by the Company within
a Change of Control Period, the Executive shall be entitled to the following
compensation payments and benefits:

 

(a)                                 Termination Other than for Cause or
Disability or Termination for Good Reason.  If the Executive’s employment with
the Company shall be terminated before the Executive’s death either (i) by the
Company other than for Cause or Disability or (ii) by the Executive for Good
Reason, the Executive shall be entitled to the following:

 

(i)                                     the Company shall pay the Executive all
Accrued Compensation;

 

(ii)                                  the Company shall pay the Executive a lump
sum equal to 2.0 multiplied by Executive’s Base Salary;

 

(iii)                               the Company shall pay the Executive a lump
sum equal to (A) 2.0 multiplied by (B) the Executive’s Base Salary multiplied by
(C) the Executive’s Target Percentage;

 

(iv)                              the Company shall pay the Executive a lump sum
equal to (A) the Executive’s Short Term Incentive Plan target percentage
multiplied by (B) the Executive’s Base Salary multiplied by (C) a fraction, the
numerator of which is the

 

6

--------------------------------------------------------------------------------


 

number of days between January 1 and the Termination Date and the denominator of
which is 365; and

 

(v)                                 the Company shall pay the Executive a lump
sum equal to 24 multiplied by the Company’s then monthly contribution for
medical, dental, and vision insurance on behalf of the Executive and his or her
family.

 

(b)                                 Termination for Cause, Disability or Death
or Other than for Good Reason.  If the Executive’s employment with the Company
shall be terminated either (i) by the Company for Cause or Disability, (ii) by
reason of the Executive’s death, or (iii) by the Executive other than for Good
Reason, the Company shall pay to the Executive all Accrued Compensation.

 

(c)                                  Other Compensation and Benefits.  The
Executive’s entitlement to any other compensation or benefits from or any
indemnification by the Company shall be determined in accordance with the
Company’s employee benefit and other applicable compensation plans, programs,
policies and practices, and any applicable indemnification provisions or
agreements then in effect.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Termination Date shall
be payable in accordance with such plan, policy, practice or program or contract
or agreement except as explicitly modified by this Agreement.  If the Executive
is entitled to severance pay and benefits pursuant to Section 3(a)(ii) and
(iii), such severance pay and benefits shall be reduced to the extent of any
other severance or termination pay explicitly designated as such to which the
Executive may be entitled under any agreement with the Company or any of its
affiliated companies.

 

(d)                                 Section 409A of the Code.  This Agreement is
intended in all respects to comply with the provisions of Section 409A of the
Code and in particular, those provisions of Section 409A dealing with
distributions.  This Agreement shall be interpreted and applied in a manner
consistent with Section 409A of the Code and any ambiguity shall be resolved in
favor of compliance with Section 409A of the Code.  In the event any payments or
benefits pursuant to the other provisions of this Agreement would result in the
imposition on the Executive of any additional taxes or interest pursuant to the
provisions of Section 409A of the Code and final Treasury Regulations, Internal
Revenue Service guidance or other provisions of law, the amount of such payments
shall be appropriately and equitably adjusted in order that the Executive may
receive the same economic benefits as provided under this Agreement and in
compliance with Section 409A of the Code and without the imposition on the
Executive of any additional taxes and interest thereunder.  Any payments to the
Executive under this Agreement which Section 409A(a)(2)(B)(i) of the Code
indicates may not be made before the date which is six months after the date of
Executive’s separation from employment service (the “Section 409A Six-Month
Waiting Period”) shall not be made during the Section 409A Six-Month Waiting
Period but rather shall be delayed and shall be paid upon the expiration of the
Section 409A Six-Month Waiting Period.  In particular, with respect to severance
payments provided for under Section

 

7

--------------------------------------------------------------------------------


 

3(a)(ii) of this Agreement, such severance payments that would otherwise be paid
during the Section 409A Six-Month Waiting Period shall be paid in lump sum upon
the expiration of the Section 409A Six-Month Waiting Period, together with
simple interest on the amount of each deferred payment at the short term
applicable federal rate as of the date of termination of employment.  For
purposes of this Agreement, “termination of employment,” “separation from
service” or similar language means separation from service by the Executive from
the Company for any reason whatsoever within the meaning of Code Section 409A
and Treasury Regulation § 1.409A-1(h).

 

Section 4.                                           Notice of Termination. 
Following a Change of Control, any purported termination of the Executive’s
employment by the Company, for Cause or otherwise, or by the Executive for Good
Reason, shall be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 8(d).  For purposes of this Agreement,
no such purported termination shall be effective without such Notice of
Termination.  The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.  If
the Company determines in good faith that a Disability of the Executive has
occurred while the Executive is employed by the Company during the Change of
Control Period, it may give to the Executive written notice in accordance with
Section 8(d) of its intention to terminate the Executive’s employment.  In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive, provided that within
the 30 days after such receipt the Executive shall not have returned to
full-time performance of the Executive’s duties.

 

Section 5.                                           No Set-Off or Mitigation;
Resolution of Disputes.

 

(a)                                 No Set-Off.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.

 

(b)                                 No Mitigation Required.  In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as provided in Section 3(a)(iii), such
amounts shall not be reduced whether or not the Executive obtains other
employment.

 

(c)                                  Payments Pending Resolution of Disputes. 
If there shall be any dispute between the Company and the Executive under this
Agreement (i) in the event of any termination of the Executive’s employment by
the Company, whether such termination was validly for Cause, or (ii) in the
event of any termination of employment by the Executive, whether Good Reason
existed, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was for Cause or
that the determination by the Executive of the existence of Good Reason was not
made in good faith, the Company shall pay all amounts and provide all benefits
to the Executive and/or the Executive’s dependents or other

 

8

--------------------------------------------------------------------------------


 

beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Section 3(a) as though such termination were by the Company
other than for Cause, or by the Executive for Good Reason; provided, however,
that the Company shall not be required to pay any disputed amount pursuant to
this Section 5(c) except upon receipt of an undertaking by or on behalf of the
Executive to repay all such amounts to which the Executive is ultimately
adjudged by such court not to be entitled.

 

(d)                                 Attorney Fees and Expenses.  The Company
shall pay as they become due all attorney fees and related expenses (including
the costs of experts, evidence and counsel) reasonably incurred by the Executive
as a result of the Executive seeking to obtain or enforce any right or benefit
provided by this Agreement.

 

Section 6.                                           Excise Tax Limitation.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Code, the Payments shall be reduced to
the Limited Payment Amount of the greater of (i) the largest amount of Payments
that would result in no portion of the Payments being subject to the Excise Tax,
or (ii) the largest amount of Payments, up to and including the total Payments,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), that results in the Executive’s receipt, on an after-tax basis,
of the greater amount of Payments notwithstanding that all or some portion of
the Payments may be subject to the Excise Tax.  The intent of the foregoing
provision is to reduce the Payments only in the event and to the extent that
doing so will maximize the net present value of the Payments, on an after-tax
basis, to be received by the Executive.  Unless the Executive shall have given
prior written notice specifying a different order to the Company to effectuate
any reduction in Payments, the Company shall reduce or eliminate the Payments by
first reducing or eliminating the portion of the Payments which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Determination (as defined below).  Any notice given by
the Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any benefits or compensation.

 

(b)                                 The determination of whether the Payments
shall be reduced to the Limited Payment Amount pursuant to this Agreement and
the amount of such Limited Payment Amount shall be made, at the Company’s
expense, by an accounting firm selected by the Executive which is one of the
five largest accounting firms in the United States (the “Accounting Firm”).  The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten business days of the Termination Date, if applicable, or
such other time as requested by the Company or by the Executive (provided that
the Executive reasonably believes that any of the Payments may be subject to the
Excise Tax), and if the Accounting Firm determines that no Excise Tax is payable
by the Executive with respect to the Payments it shall furnish the

 

9

--------------------------------------------------------------------------------


 

Executive with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to any such Payments.  The Determination shall
be binding, final and conclusive upon the Company and the Executive.

 

Section 7.                                           Successors and Assigns.

 

(a)                                 This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to the business and/or 50% or more of the assets of
the Company (on a consolidated basis) to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, the term “Company” shall mean the Company as previously defined
and any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

Section 8.                                           Miscellaneous.

 

(a)                                 Governing Law and Venue.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Colorado, without reference to principles of conflict of laws.  Any action
brought by any party to this Agreement shall be brought and maintained in a
court of competent jurisdiction located in Denver, Colorado.

 

(b)                                 Captions.  The captions of this Agreement
are for convenience of reference only, are not part of the provisions hereof and
shall have no force or effect in the interpretation of this Agreement.

 

(c)                                  Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(d)                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party, by confirmed telefax, or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

Name

 

Address

 

Address

 

Telefax (print):

 

 

If to the Company:

SM Energy Company

 

1775 Sherman Street, Suite 1200

 

Denver, CO 80203

 

10

--------------------------------------------------------------------------------


 

 

Attn: Senior Vice President, Human Resources

 

Telefax:  (303) 861-0934

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)                                  Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and any
provision that is determined to be invalid or unenforceable shall be enforced to
the maximum extent permissible under law.

 

(f)                                   Entire Agreement.  This Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof.

 

(g)                                  Tax Withholding.  The Company may withhold
from any amounts payable under this Agreement such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

 

(h)                                 Waiver.  The Executive’s or the Company’s
failure to insist upon strict compliance with any provision hereof or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(i)                                     No Guaranteed Employment.  The Executive
and the Company acknowledge that, except as may otherwise be provided under any
other written agreement between the Executive and the Company concerning the
Executive’s employment with the Company, the provisions of such other agreement
not inconsistent herewith which shall remain in full force and effect, the
employment of the Executive by the Company is “at will” and, prior to the Change
of Control Date, may be terminated by either the Executive or the Company at any
time.

 

(j)                                    Execution in Counterparts and by
Facsimile.  This Agreement may be executed in counterparts and signature
pages may be delivered by facsimile transmission.

 

*     *     *     *     *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Change of Control Executive Severance Agreement is
hereby duly executed by each party hereto as of the day and year first above
written.

 

 

COMPANY:

 

SM ENERGY COMPANY,

a Delaware corporation

 

 

By:

 

 

 

John R. Monark, Senior Vice President, Human Resources

 

 

 

 

 

EXECUTIVE:

 

 

 

 

Name

 

12

--------------------------------------------------------------------------------